Citation Nr: 1821775	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  08-37 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for gout and osteoarthritis of the right knee prior to February 10, 2016, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for gout and osteoarthritis of the left knee prior to February 10, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 20 percent for gout of the right ankle.

4.  Entitlement to an initial evaluation in excess of 20 percent for gout of the left ankle.

5.  Entitlement to an initial evaluation in excess of 10 percent for gout of the right elbow.

6.  Entitlement to an initial evaluation in excess of 20 percent for gout and osteoarthritis of the left elbow.

7.  Entitlement to an initial evaluation in excess of 10 percent for supination impairment of the left elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 2005.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In a July 2016 rating decision, the RO increased the evaluations for gout and arthritis of the right and left knees, and assigned separate 20 percent evaluations for each knee, effective from February 10, 2016.  Because the increased evaluations do not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2013, June 2016, and June 2017, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  That development has been completed, and the case has since been returned to the Board for appellate review.


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to increased ratings for gout and osteoarthritis of the right and left knees, gout of the right and left ankles, gout of the right elbow, gout and osteoarthritis of the left elbow, and supination impairment of the left elbow.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In a December 2017 statement, in response to a November 2017 supplemental statement of the case and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to entitlement to increased ratings for gout and osteoarthritis of the right and left knees, gout of the right and left ankles, gout of the right elbow, gout and osteoarthritis of the left elbow, and supination impairment of the left elbow.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal as to entitlement to an initial evaluation in excess of 10 percent for gout and osteoarthritis of the right knee prior to February 10, 2016, and in excess of 20 percent thereafter is dismissed.

The appeal as to entitlement to an initial evaluation in excess of 10 percent for gout and osteoarthritis of the left knee prior to February 10, 2015, and in excess of 20 percent thereafter is dismissed.

The appeal as to entitlement to an initial evaluation in excess of 20 percent for gout of the right ankle is dismissed.

The appeal as to entitlement to an initial evaluation in excess of 20 percent for gout of the left ankle is dismissed.

The appeal as to entitlement to an initial evaluation in excess of 10 percent for gout of the right elbow is dismissed.
The appeal as to entitlement to an initial evaluation in excess of 20 percent for gout and osteoarthritis of the left elbow is dismissed.

The appeal as to entitlement to an initial evaluation in excess of 10 percent for supination impairment of the left elbow is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


